Exhibit 10.2

[LETTERHEAD]
[LOGO]

May 1, 2007

C. Eric Winzer
118 Mariam Pass
Middletown, MD 21769

Dear Eric:

On behalf of Avalon Pharmaceuticals, Inc. I am pleased to offer you the
following position as an employee of the Company:

Job Title:
Executive Vice President & Chief Financial Officer

Reporting to:
Kenneth C. Carter, President & CEO

Starting Date:
July 2, 2007

Initial Starting Salary:
$280,000 per annum, subject to adjustment from time to time in the Company’s
discretion

Classification:
Exempt

Equity:
Subject to the approval of the Compensation Committee of the Company’s Board of
Directors, the Company will grant you options for 120,000 shares of Avalon
Pharmaceuticals, Inc. Common Stock under the Company’s Stock Option Plan. These
options will vest over a four (4) year period, effective the date of grant. The
options will be available to you retroactively only upon the successful
completion of the 90-day Introductory Period. The terms and conditions for any
options will be those in the Company’s Plan, or as set by the Board.

Bonus Plan:
Eligibility and distribution of bonus is based on the achievement of corporate
and individual objectives in accordance with the approved Avalon Pharmaceuticals
Compensation Plan. You will be eligible for a bonus up to 35% of your base pay
depending upon the completion of the approved goals.

Benefits:
The Company provides a comprehensive benefits program, which includes standard
medical and dental benefits, long- and short-term disability coverage, a 401(K)
plan with a match of 50% of the first 6% employee contribution, and Employee
Assistance Program, and a flexible benefits plan. Paid time off is also
available to all employees. You are eligible for the Executive leave program.
These programs will be provided in accordance with the terms and conditions set
forth in each plan, and are subject to change at the Company’s discretion.
Provided that underwriting approves your application, you will also receive
benefit of Avalon’s salary continuation plan for executives.

Termination:
Upon termination for any reason, the Company shall pay you within two weeks of
such termination, your current base salary earned through the termination date,
plus accrued vacation, if any, and other benefits or payments, if any, to which
you are entitled as provided in accordance with the terms and conditions of such
benefit plan. In the event you are terminated by the Company after the 90-day
Introductory Period without “Cause” (as hereinafter defined), or if you
terminate your employment with the Company for “Good Reason” (as hereinafter
defined), the Company shall (i) immediately vest one half (1/2) of any shares
granted to you under the Company’s stock option plans that have not vested as of
the date of your termination; (ii) pay you a lump sum severance payment equal to
six months of your base salary as in effect at the time of termination (twelve
months in the event such termination is without Cause or for Good Reason within
eighteen months after a Change in Control (as hereinafter defined));
(iii) provide you with outplacement services; and (iv) reimburse you for
premiums you pay for health care insurance under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), for the same level of coverage that you maintain
at the time of your termination, for a period up to six months (twelve months in
the event such termination is without Cause or for Good Reason within eighteen
months after a Change in Control) following termination, provided you elect
COBRA coverage. The Company’s reimbursement obligation will end immediately if
you become eligible to obtain health care insurance from any other employer
during the payment period. You shall not be required to mitigate damages by
seeking employment elsewhere. If you are terminated with cause, the Company
shall pay you only your current base salary earned through the termination date,
plus accrued vacation, if any, to which you are entitled as provided in
accordance with the terms and conditions of such benefit plan.

“Cause” shall include (i) your conviction of a felony, either in connection with
the performance of your obligations to the Company or otherwise, which adversely
affects your ability to perform such obligations or materially adversely affects
the business activities, reputation, goodwill or image of the Company, (ii) your
willful disloyalty, deliberate dishonesty, breach of fiduciary duty to the
company (iii) your breach of the terms of this Agreement, or your failure or
refusal to use your best efforts to carry out any material tasks that do not
violate any other term of this agreement, provided such tasks are assigned to
you by the Company in accordance with the terms hereof, which breach or failure
continues for a period of more than thirty (30) days after your receipt of
written notice thereof from the Company, (iv) the commission by you of any act
of fraud, embezzlement or deliberate disregard of a rule or policy of the
Company known to you or contained in a policy and procedure manual provided to
you which results in material loss, damage or injury to the Company, or (v) the
material breach by you of any of the material provisions of the Confidentiality
Assignment of Inventions and Non-Competition Agreement.

Termination of your employment by you shall constitute termination for “Good
Reason” if such termination occurs (a) within eighteen months of a “Change in
Control” (as hereinafter defined) (b) within three months of a material
diminution in your responsibilities as Executive Vice President & CFO, provided
that such diminution is not in connection with the termination of your
employment for Cause, (c) within three months of your principal work location
changing to be more than 50 miles from your then current residence; or (d) in
the event you should die while an employee of the Company. The Company shall
notify you, within 10 days of receipt of your notice of intent to terminate your
employment for Good Reason, if the Company disagrees with your intent to
terminate pursuant to this paragraph.

A “Change in Control” shall be deemed to have occurred if either: (i) any
“person” (including, without limitation, any individual, sole proprietorship,
partnership, trust, corporation, association, joint venture, or other entity,
whether or not incorporated), or “group” of persons (as such terms are used in
Sections 13(d) and14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), becomes, after the date hereof, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities; (ii) during
any two (2) year period, individuals who constitute the Board of Directors at
the beginning of such period, together with any new directors elected or
appointed during the period whose election or appointment resulted from a
vacancy on the Board of Directors caused by the retirement, death, or disability
of a director and whose election or appointment was approved by a vote of at
least a majority of the directors then still in office who were directors at the
beginning of the period, cease for any reason to constitute a majority of the
Board of Directors; (iii) the Company sells, assigns, conveys, transfers, leases
or otherwise disposes of all or substantially all of its assets to any person;
(iv) the Company consolidates with, or merges with or into another entity, or
any entity consolidates with, or merges with or into, the Company (a “Merger”),
in which the owners of outstanding voting stock of the Company immediately prior
to such Merger do not represent at least a majority of the voting power in the
surviving entity after the Merger; or (v) the stockholders of the Company
approve a plan of liquidation or dissolution.

Should the Company be the subject of a Change in Control, the Company shall
immediately vest (i) in the event such Change in Control takes effect prior to
the first year anniversary of your Start Date, one-quarter (1/4) of all shares
and options granted to you that have not vested as of the date the Change in
Control takes effect; (ii) in the event such Change in Control takes effect on
or after the first year anniversary of your Start Date and prior to the second
year anniversary of your Start Date, one-half (1/2) of all shares and options
granted to you that have not vested as of the date the Change in Control takes
effect; and (iii) in the event such Change in Control takes effect on or after
the second year anniversary of your Start Date, all shares and options granted
to you that have not vested as of the date the Change in Control takes effect.

Conflict:
You hereby acknowledge that you are not a party to any agreement that in any way
prohibits or imposes any restrictions on your employment with the Company, and
your acceptance hereof will not breach any agreements to which you are a party.

Employment Requirements And Period:
If you accept this position, you will be an employee at will, meaning you are
not obligated to remain employed at the Company for any specific period of time.
Likewise, the Company is not obligated to employ you for any specific period.

Other Provisions:
Employment will be contingent upon your signing the Avalon Pharmaceuticals, Inc.
Confidentiality, Assignment of Inventions and Non-Competition Agreement. You
also agree to be bound by all personnel policies that may be adopted from time
to time.

I look forward to having you as part of the team and believe you will play an
important role in the growth of the Company.

Sincerely,

ON BEHALF OF AVALON PHARMACEUTICALS, INC.:

     
/s/ Kenneth C. Carter, Ph.D.
  May 2, 2007
 
   
 
   
Kenneth C. Carter
President & CEO
  Date


 
   
ACCEPTED:
 

 
   
/s/ C. Eric Winzer
  May 2, 2007

C. Eric Winzer Date

